Citation Nr: 1209135	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  05-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), paranoid-type schizophrenia and active psychosis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied the Veteran's request to reopen previously-denied claims for service connection for PTSD and paranoid schizophrenia.

In February 2010 the RO issued a rating decision that denied reopening previously-denied claims for service connection for paranoid-type schizophrenia, active psychosis and PTSD.  The Veteran filed a Notice of Disagreement (NOD) in regard to that rating decision, but the file indicates the RO declined to accept the NOD or to issue a Statement of the Case (SOC) because the issues were considered to be already on appeal before the Board.  The Veteran's representative thereafter submitted a substantive appeal in January 2011 that cited an SOC dated October 4, 2010, which is not in the file.  In any event, the issues of service connection for PTSD, paranoid schizophrenia and active psychosis are clearly before the Board, and the Board has accordingly characterized the issue on appeal as reflected on the title page.

In May 2011, the Board issued a decision reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, and it denied the claim on the merits.  The Veteran thereupon appealed to the United States Court of Appeals for Veterans Claims (Court), which in November 2011 issued an order incorporating the parties' joint motion and vacating the portion of the Board's decision denying service connection for an acquired psychiatric disorder and remanding the case to the Board for further action.  The case has been returned to the Board for action consistent with the joint motion.

REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for service connection for psychiatric disability is decided.  

The joint motion of the parties notes that VA failed to comply with its duty to assist because VA had not again attempted to obtain psychiatric treatment records from Lumberton Correctional Institute.  

The parties also indicated that the Board did not provide adequate reasons and bases for determining that the Veteran's lay statements were without merit, and that the Board failed to properly consider whether the evidence of record met the low threshold described in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) for when VA has a duty to provide the Veteran with a VA examination.  

In addition, the parties agreed that the Board failed to consider whether its disposition of the Veteran's reopened claim on the merits in the first instance was prejudicial to him.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996), see also Bernard v. Brown, 4 Vet.App 384, 394 (1993).  The Board notes that upon remand, the Veteran's case will be considered on the merits, and if the outcome is unfavorable to him, the case will be returned to the Board for appellate action.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Thus, the amended regulation applies in this case.

The Veteran has not been advised of the new regulation.  To avoid prejudice to him, he must be advised of the new regulation, and provided an opportunity to respond, before the claim is readjudicated under that regulation.

The Veteran asserted that he had psychiatric symptoms during service, and began psychiatric treatment within 18 months following discharge from service.  He reported being in fear for his life while serving in Tehran, Iran.  He specifically alleges that he has been shot at, involved in fights, and injured in a jeep accident.  In addition, he once found glass in his food.  A review of the Veteran's service personnel records shows that he was stationed in Tehran from April 1971 to October 1972, and he maintains that his psychiatric disability had its onset during that time.  

In light of the joint motion and the lay testimony provided by the Veteran, the Board finds that the Veteran should be afforded an examination in order to consider his claimed stressors consistent with the recently revised PTSD regulation and to determine the nature and etiology of any other acquired psychiatric disorders present.  

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO should undertake appropriate development, including providing the Veteran with a letter, explaining the July 2010 amendment of 38 C.F.R. § 3.304(f), and eliciting any additional stressor statements from the Veteran related to such amendment.

2.  The RO or the AMC should request any outstanding psychiatric treatment records identified by the Veteran-including records from the Lumberton Correctional Institute.  The Veteran should be requested to sign any releases in an attempt to obtain these records.  All attempts to secure these records should be noted and associated with the claims file.  

3.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD due to a stressor of being in fear of hostile action during active service or any other claimed service-related stressor, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim.  

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due at least in part to fear of hostile action during active service or the presumed in-service stressors.  

If the Veteran is diagnosed with any acquired psychiatric disorder other than PTSD, the examiner should express an opinion as to whether it is at least as likely as not  (i.e., at least 50 percent probable) that such disorder became manifest during service, is otherwise etiologically related to service or was caused or permanently worsened by PTSD.  

The rationale for all opinions expressed must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

